Name: Commission Regulation (EEC) No 2458/82 of 9 September 1982 amending Regulation (EEC) No 2254/82 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 9 . 82 Official Journal of the European Communities No L 262/25 COMMISSION REGULATION (EEC) No 2458/82 of 9 September 1982 amending Regulation (EEC) No 2254/82 laying down detailed rules for the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Regulation (EEC) No 2254/82 is hereby amended as follows : 1 . In Article 2 (4), The German authorities shall bear is replaced by The Italian authorities shall bear 2 . Article 3 ( 1 ) and (2) are replaced by the following : ' 1 . The amount of the transport costs in respect of the lots referred to in Article 1 (3) shall be deter ­ mined by the German intervention agency by means of a tendering procedure . Such costs shall include : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 1 83/82 (2), and in particular Articles 7 (5) and 28 thereof, Having regard to Council Regulation (EEC) No 2099/82 of 20 July 1982 on the transfer to the Italian intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), and in particular Article 1 (3) thereof, Whereas Commission Regulation (EEC) No 2254/82 (4) lays down detailed rules for making avai ­ lable to the Italian intervention agency, for use as feed for pigs and poultry, 10 000 tonnes of skimmed-milk powder held by the intervention agencies of other Member States ; whereas the Regulation in question provides that the powder is to be transferred by the German intervention agency ; Whereas the supplying and recipient storage depots were designated by the German and Italian interven ­ tion agencies ; whereas they jointly wish to amend the list of storage depots ; whereas, accordingly, Annex I to Regulation (EEC) No 2254/82 should be amended ; Whereas the German intervention agency is respon ­ sible for determining and paying the transport costs ; whereas, accordingly, certain factors listed in Article 3 ( 1 ) and (2) of Regulation (EEC) No 2254/82 are not applicable ; Whereas errors of substance in the text of the Regula ­ tion should also be corrected ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , (a) transport (excluding loading and unloading) from the loading platform of the supplying storage depot to the unloading platform of the recipient storage depot ; (b) insurance of the goods, at their value as deter ­ mined on the basis of the intervention price for skimmed-milk powder, to the unloading plat ­ form of the recipient storage depot . 2 . Payment of the costs referred to in paragraph 1 shall be made within six weeks of the day on which the following documents are submitted to the German intervention agency : (a ) transport costs invoice ; (b) a certificate from each of the recipient storage depots declaring that the skimmed-milk powder has been taken over ; (c) transport documents ; (d) copy of the insurance policy and, in the event of damage or loss , declarations in respect thereof and the documents enabling the German intervention agency to obtain compen ­ sation ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 140 , 20 . 5 . 1982, p . 1 . (3 ) OJ No L 223 , 31 . 7 . 1982, p . 1 . ( 4) OJ No L 240 , 14 . 8 . 1982 , p . 9 . No L 262/26 Official Journal of the European Communities 10 . 9 . 82 (e) customs document issued on definitive importa ­ tion into Italy of the skimmed-milk powder ; 4. Annex I is replaced by the Annex to this Regula ­ tion . (f) Community transit document. Article 2 3 . Article 3 (4) is replaced by the following : '4 . Tenders submitted to the German interven ­ tion agency shall be made and accepted in German marks .' This Regulation shall enter into force on the third day following its publication in the Of ficial Journal of tin En ropea n Comm it n it its. It shall apply with effect from 17 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 September 1 982 . For the Commission Poul DALSAGER Member of the Commission 10 . 9 . 82 Official Journal of the European Communities No L 262/27 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX - ANNEXE  ALLEGATO  BIJLAGE BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGA TO I  BIJLAGE / Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Partita Partij MÃ ¦ngde (t) Menge ( t) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã Ã ½Ã ¿Ã ¹) Quantity (t) QuantitÃ © (t) Quantitativo (t) Hoeveelheid (t) Afgangslager Abgangslager 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · Ã ¬Ã ½Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã  Supplying storage depot Entrepot de dÃ ©part Magazzino di partenza Opslagplaats van vertrek Bestemmelseslager Bestimmungslager Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient storage depot EntrepÃ ´t de destination Magazzino di destinazione Opslagplaats van bestemming A 1 200 Lagerhaus Hungen GmbH Treburer StraÃ e 9 6082 MÃ ¶rfelden  Walldorf Lager : Hungen (1 200 t) ARSOL SpA Via del Colle 95 50041 Calenzano (Firenze) B 500 Molkereiunion EG Bad Wildungen-Altmorschen Zweigbetrieb Morschen BahnhofstraÃ e 12 3509 Morschen-Altrnorschen Lager : Bebra (75 t) Matthias Keil &amp; SÃ ¶hne Spedition , Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : NimshuscheidermÃ ¼hle (425 t) ARSOL SpA Via Bechi 26 50141 Castello (Firenze) ARSOL SpA Via Bechi 26 50141 Castello (Firenze) C 1 700 Matthias Keil &amp; SÃ ¶hne Spedition, Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : SchÃ ¶necken (1 700 t) AICA Seri Via Emilia 373 A 40011 Anzola dell'Emilia (Bologna) D 1 700 Walter Troll GmbH Lagereibetriebe HitzenweilerstraÃ e 6 7778 Markdorf/Baden Lager : Herbertingen (1 700 t) SNIPAA Seri Stradello Agazzotti 41050 Santa Maria di Mugnano (Modena) E 600 Matthias Keil &amp; SÃ ¶hne Spedition , Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : SchÃ ¶necken (600 t) STARZOO di Sassi Roberto Via Piangipani 4 48026 Russi (Ravenna) F 600 Matthias Keil &amp; SÃ ¶hne Spedition , Lagerung OHG TalstraÃ e 2 5541 NimshuscheidermÃ ¼hle Lager : SchÃ ¶necken (325 t) Molino S. Pancrazio di Minardi e Via Provinciale Molinaccio 104 48020 San Pancrazio (Ravenna) C. Walter Troll GmbH Lagereibetriebe HitzenweilerstraÃ e 6 7778 Markdorf/Baden Lager : Herbertingen (250 t) Molino s. Pancrazio di Minardi e Via Provinciale Molinaccio 104 48020 San Pancrazio (Ravenna) C. Rhenania Zweigniederlassung HafenstraÃ e 71-77 7100 Heilbronn Lager : Heilbronn (25 t) Molino S. Pancrazio di Minardi e Via Provinciale Molinaccio 104 48020 San Pancrazio (Ravenna) C. No L 262/28 10 . 9 . 82Official Journal of the European Communities Parti MÃ ¦ngde (t) Afgangslager Bestemmelseslager Partie Menge (t) Abgangslager Bestimmungslager Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã ± ( Ã Ã Ã ½Ã ¿Ã ¹ ) 'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · Ã ±Ã ½Ã ±Ã Ã Ã Ã ®Ã Ã µÃ Ã  'Ã ÃÃ ¿Ã ¸Ã ®Ã ºÃ · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Lot Quantity (t) Supplying storage depot Recipient storage depot Lot QuantitÃ © (t) Entrepot de dÃ ©part Entrepot de destination Partita Quantitativo (t) Magazzino di partenza Magazzino di destinazione Partij Hoeveelheid (t) Opslagplaats van vertrek Opslagplaats van bestemming G 600 Molkereizentrale ONI SpA SÃ ¼dwest EG Via G. Gonzaga 28 KeplerstraÃ e 5 46023 Gonzaga 7500 Karlsruhe 21 (Mantova) Lager : Karlsruhe (300 t) Franz MÃ ¼hlbeck &amp; Sohn ONI SpA Deubacherweg 1 Via G. Gonzaga 28 6970 Lauda-KÃ ¶nigshofen 46023 Gonzaga Lager : KÃ ¶nigshofen (Mantova) (300 t) H 600 Sped . Gebr. Ansorge F.lli Martini SpA WiesenstraÃ e 4 Via Finali 64 8950 Kaufbeuren-Neugablonz 47023 Cesena Lager : Buch loe (ForlÃ ¬) (600 t) I 600 Lagerhaus Hungen GmbH SIMEN SpA Treburer StraÃ e 9 Via Stazione 2 6082 MÃ ¶rfelden-Walldorf 60031 Castelplanio Scalo Lager : Hungen (Ancona) (300 t) Walter Troll GmbH SIMEN SpA Lagereibetriebe Via Stazione 2 HitzenweilerstraÃ e 6 60031 Castelplanio Scalo 7778 Markdorf/Baden (Ancona) Lager : Herbertingen (300 t) J 600 Walter Troll GmbH ZOOVIT SpA Lagereibetriebe Strada Statale 106, km 244 HitzenweilerstraÃ e 6 88074 Crotone 7778 Markdorf/Baden (Catanzaro) Lager : Herbertingen (600 t) K 100 Sped . Gebr . Ansorge F.lli Vignati WiesenstraÃ e 4 Via Galilei 30 8950 Kaufbeuren-Neugablonz 62100 Macerata Lager : Buch loe ( 100 t) L 600 Walter Troll GmbH Wessanen Italia Lagereibetriebe Strada Borgosatollo HitzenweilerstraÃ e 6 25016 Ghedi 7778 Markdorf/Baden (Brescia) Lager : Herbertingen (600 t) M 600 Walter Troll GmbH Soproma Italy Lagereibetriebe Via della Navigazione Interna 52 HitzenweilerstraÃ e 6 35100 Padova 7778 Markdorf/Baden Lager : Herbertingen (200 t) Franz MÃ ¼hlbeck &amp; Sohn Soproma Italy Deubacherweg 1 Via della Navigazione Interna 52 6970 Lauda-KÃ ¶nigshofen 35100 Padova Lager : KÃ ¶nigshofen (250 t) Sped. Gebr. Ansorge Soproma Italy WiesenstraÃ e 4 Via della Navigazione Interna 52 8950 Kaufbeuren-Neugablonz 35100 Padova Lager : Buchloe ( 100 t) Lagerei Richard MÃ ¼ller Soproma Italy WeinbergstraÃ e 36 Via della Navigazione Interna 52 7573 Sinzheim 35100 Padova Lager : Offenburg ( 50 t)